 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     Robert Elguezabal,                       Case No. 5:18-cv-01242-AB-KK
13                                            Honorable André Birotte, Jr.
                   Plaintiff,
14
           v.                                 JUDGMENT
15
   GBG Properties Two LLC, a California
16 Limited Liability Company;
   Food 4 Less Of California, Inc., a         Action Filed: June 8, 2018
17 California Corporation; and Does 1-10,
18                 Defendants.
19
20
21
22
23
24
25
26
27
28
